By the Court.
There has been no breach of trust or maladministration of the estate by the executor. He received as money that which by the statutes of the United States was declared to be lawful currency and a legal tender in payment of debts. Primd facie these statutes were constitutional and valid. A trustee acting in good faith was justified in so regarding them, and in administering his trust accordingly. He was not bound to contest their validity. The question here is not between a creditor and a debtor, but between trustee and cestui que trust. The true issue is not whether a debt has been legally paid, but whether a trust has been faithfully administered. The executor has fairly and fully accounted for all that he has received, in the same money in which he received it. Under these circumstances, we have no doubt that he has faithfully discharged his trust, and that his account was rightly allowed.

Decree of probate cou/rt affirmed■